—Appeals from two decisions of the Unemployment Insurance Appeal Board, filed August 10, 1988 and October 22, 1993, which ruled that, inter alia, child support obligations could be withheld from claimant’s unemployment insurance benefits.
Based on the language of Family Court’s orders, substantial evidence exists to support the decisions of the Unemployment Insurance Appeal Board that certain moneys constitute child support obligations which should be withheld from claimant’s unemployment insurance benefits. The record also establishes that the Board fully reimbursed claimant for amounts inappropriately withheld. Any remaining contentions raised by claimant with respect to other moneys owed to him have no legal basis and are therefore meritless.
Mikoll, J. P., Mercure, Crew III, Yesawich Jr. and Peters, JJ., concur. Ordered that the decisions are affirmed, without costs.